Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Amendment
In response to the amendments received 10/20/2022:
Claims 1-15 and 18-19 are pending in the current application. Claim 1 has been amended. Claims 18-19 are new. Claims 16-17 are canceled. 
Claim Interpretation
Claim 1 recites “a battery module… wherein the battery module is configured to be provided inside a pack housing of a battery pack via a holding material adhering to an outer surface of the module housing…”. 
For ease of interpretation and improving the clarity of the claimed invention examiner recommends amending the claims based on the interpretation of the claimed subject matter, such that the claims are drawn to a battery pack comprising a pack housing with a battery module configured to be provided inside of the pack housing via a holding material adhered to the outer side of the module housing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “…each of the partition plates has thick engagement portions formed at both ends, each of which projects on one side and is recessed on the other side, and a thin retaining portion in a central region…” It is unclear what “both ends” refers to. Are “both ends” along a longitudinal or normal axis? The intended structure is unclear. The same problem occurs with “one side” and the other side. 
Claim 19 recites “…wherein a clearance is provided between the thick engagement portion and the edge portion of the battery cell…”. Examiner could not find support for this limitation within the disclosure and is left entirely unclear of what the recitation is meant to limit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-6, 9, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0076493) in view of Subramanian et al. (US 2016/0056439) and Yamaguchi et al. (JP 2017/054766A). 
Regarding claim 1, Park teaches a battery module comprising a plurality of battery cells 20, a module housing 10 storing the battery cells 20, and a gap-filling material, or resin layer 30 loaded in the module housing (P9-12; Fig. 7), 
	wherein the battery cell 20 is in a flat shape having flat surfaces and includes a flexible film pouch storing battery elements (P18-24; Fig. 4); and 
	the gap-filling material 30 is made of a silicone elastic material containing a thermally conductive filler (P35), and having a hardness of 60 or more in terms of A hardness (P48), is loaded between the battery cells and between the battery cells 20 and the module housing 10 on one side in a direction intersecting a direction in which the battery cells 20 are arrayed side by side with the flat surfaces of the battery cells facing each other, and adheres to the battery cells for retaining a space between the battery cells and for conducting heat generated by the battery cells to the module housing (P16. 26-37. 77; Fig. 7). 
Park is silent in teaching the gap-filling material has an E hardness of 80 or more; however, Park teaches having suitable adhesion effectively immobilizing the battery cells, shock resistance and vibration resistance (P37), having a tensile strength that has excellent durability and shock resistance (P46) and a hardness that obtains shock and vibration resistance (P48). The instant disclosure teaches when the E hardness is 80 or more the tensile strength is increased and close adhesion is achieved even when vibrations occur (P64 PGPUB),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to ensure the gap-filling material or Park has suitable shock and vibration resistance, tensile strength and hardness, and arrive at an E hardness of 80 or more. A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05
Modified Park is silent in teaching the gap-filling material, or resin layer covers 20 to 40% of a height of the battery cell from one end side, not reaching the maximum thickness of each cell, thus having a gap. 
However, modified Park teaches the covering amount of the gap-filling material is a result effective variable, wherein when less is used dissipating heat is advantageous and when more is added insulating heat is advantageous (P32; Fig. 6-7) and to use these parameters to find a proper thickness or amount of resin layer covering the battery cells. A skilled artisan would therefore seek to find a covering amount of the battery cells that properly balances heat dissipation and insulation for the intended use. 
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable range of the gap filling material, and arrive at covering 20 to 40% of a height of the battery cells from one end side while not reaching a maximum thickness portion of the cell in the center, therefore having a gap in a portion not filled with material, while balancing dissipation and insulation while holding the battery cells in place. 
Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Modified Park is silent in teaching a central portion of each battery cell is thicker than an edge portion of the battery cell and has a maximum thickness portion, and the gap filling material does not reach the maximum thickness portion of each battery cell, wherein the module housing has a gap in a portion not filled with the gap filling material; however, Subramanian, in a similar field of endeavor related to battery modules, teaches that a central portion of battery cells is thicker than an edge portion of battery cells and has a maximum thickness portion, or that battery cells get thicker/swell with charging and discharging with the largest amount in the center. To avoid damage caused by the expansion of the unit cell the module accommodates, or provide space for the swelling of the cells. (P4.13-16.49-58; Fig. 2-5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that in a central portion the battery cells of modified Park a thickness, or swelling would be greater than an edge portion and have a maximum thickness portion, as evidenced by Subramanian to occur when battery cells are charged and discharged. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a gap in the module housing in a portion not filled with gap-filling material placed at the maximum thickness portion to prevent damage by providing accommodation for the swelling, as taught by Subramanian and Parks teaching of variable filling amounts of the gap-filling material. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Modified Park teaches a battery pack comprising a plurality of battery modules (P88) that can be made with the same method of forming as the battery module. 
Modified Park is silent in teaching the battery module is configured to be provided inside a pack housing of a battery pack via a holding material adhering to an outer surface of the module housing; however, Yamaguchi, in a similar field of endeavor related to battery modules, teaches a battery pack comprising a plurality of battery modules 20 (P17; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art to use the battery pack of Yamaguchi with the battery modules of Park, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B 
Modified Yamaguchi teaches a pack housing 11 storing the battery modules and a holding material, or heat conducting member 27 loaded in the pack housing that adheres to the battery modules and the pack housing to conduct heat generated by the battery modules to the pack housing (P29-30. 47; Fig. 1-3. 6). Yamaguchi teaches the holding material can be formed by curing a liquid thermal conductive material but is silent in teaching the holding material is made of the silicone elastic material containing the thermally conductive filler; however, one of ordinary skill in the art could have easily substituted the holding material of Yamaguchi with the gap filling material of Park, which is a cured liquid thermal conductive filler made of the silicone elastic material containing the thermally conductive filler because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Modified Park teaches the module housing is made of a thermally conductive material (P15). Modified Yamaguchi in view of Park teaches that the holding material is fixed between the battery module and the battery pack casing (P39-40). Park teaches that the holding material can be applied and in direct contact to any part of the battery module surface, or can be applied to the side surface of the module housing as a non-limiting example, such as a part of the side surface of the module housing on the bottom side surface (P35.39.46; Fig. 2. 6) and on the bottom surface of the module housing (Fig. 3 – where holding material is in contact with thermal plate bottom surface which makes up the module housing). Therefore, one of ordinary skill in the art would be motivated to place the holding material in enough places between the battery pack and the module housing to sufficiently fix the module to the casing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the holding material to both the bottom surface of module housing and a part of a side surface of the module housing on the bottom side surface in order to sufficiently adhere the module housing to the pack. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04 The results are not unexpected because merely having the holding material on a part of a side surface of the module housing on the bottom side surface and the bottom surface does not change the function of the holding material, housing or other materials and provides the exact functionality taught by Park – to adhere the module housing to the battery pack casing. 
Regarding claim 2, modified Park teaches the thermally conductive filler is aluminum oxide, or alumina (P53). 
Regarding claim 3, modified Park teaches the silicone elastic material, or gap-filling material/resin layer has a tensile strength of 0.38 MPa or more, or 1 MPa or more (P46) and is inserted between an aluminum plate which forms the module housing (P15) and a laminate film which is a surface material of the battery cell (P21) one of ordinary skill in the art would assume the material has a tensile strength of 0.38 MPa or more, or 1 MPa or more (P46). 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.)
Regarding claim 5, modified Park teaches the gap-filling material is loaded between the flat surface of the battery cell which is positioned at the far end of the array of the battery cells and an inner wall of the module housing (P27; Fig. 6-8). 
Regarding claim 6, modified Park teaches the silicone elastic material has a thermal conductivity of 3.0 W/m·K or more (P35).
Regarding claim 9, modified Park teaches the battery cell has electrodes, or electrode leads, which are projected from a surface of the battery cell (P23; Fig. 5); and 
the gap-filling material is loaded between the battery cells and between the battery cells and module housing on a side in which the electrodes are projected from the surface of the battery cells (P65-67; Fig. 5-8). 
Regarding claim 11, modified Park teaches the module housing is formed of an aluminum plate (P15). 
Regarding claim 12, modified Park in view of Yamaguchi teaches a battery pack comprising a plurality of battery modules according to claim 1 (rejection included above), the pack housing storing the battery modules and the holding material loaded in the pack housing, wherein the holding material adheres the battery modules and the pack housing to conduct heat generated by the battery modules to the pack housing, or the holding material is a heat conducting material (P40-42). 
Regarding claim 13, modified Yamaguchi in view of Park teaches the silicone elastic material, or holding material/resin layer has a tensile strength of 0.80 MPa or more, or 1 MPa or more (P46; Park) and therefore, when the silicone elastic material is inserted between aluminum plates which form the module housing (P15) one of ordinary skill in the art would assume the material has a tensile strength of 0.80 MPa or more, or 1 MPa or more (P46). 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.)
Regarding claim 14, modified Yamaguchi in view of Park is silent in teaching holding material is filled in gaps between adjacent two battery modules, and adheres the battery modules to retain a space between the battery modules and to conduct heat generated by one of the battery modules adjacent to the holding material to the other battery module; however, Park, whom teaches that the taught methods may be used for connecting battery modules (P88). 
Park teaches that by using the holding material, or resin layer to hold the batteries thermal dissipation properties can be obtained and will allow for a lighter weight module which allows for more cells (or modules) per unit volume (P26). 
Given Park teaches the configuration and technique is known in the prior art and provides the predictable result of holding battery modules to retain a space between modules and conduct heat generated by one module adjacent to the holding material to the other battery module. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the holding material filled in gaps between adjacent two battery modules, and adheres the battery modules to retain a space between the battery modules and to conduct heat generated by one of the battery modules adjacent to the holding material to the other battery module in modified Yamaguchi, to form a small sized, light and high output battery, as taught by Park. 
Regarding claim 15, modified Yamaguchi in view of Park is silent in teaching the pack housing is formed of an aluminum plate; however, Park teaches using an aluminum plate as a housing in contact with the holding material allows for a structure that may effectively dissipate heat generated to outside (P15-16). The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the pack housing of modified Yamaguchi of an aluminum plate, as taught by Park, to allow effective heat dissipation. 
Regarding claim 18, modified Park is silent in teaching partition plates are placed between adjacent battery cells of the plurality of battery cells; however, Subramanian teaches putting separating plates 158 between battery cells to accommodate the expansion of the cells by converging and diverging based on the charged/bulged profile of the cells to provide more uniform heat dissipation and minimize temperature differentials between the cells (P55-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the partition plates of Subramanian between adjacent battery cells of modified Park to provide more uniform heat dissipation and minimize temperature differentials.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Subramanian and Yamaguchi as applied to at least claim 1 above, and further in view of Takano (US 2013/0057074).
Regarding claim 4, modified Park teaches the silicone elastic material, or gap-filling material/resin layer has a tensile strength of 0.40 MPa or more, or 1 MPa or more (P46). 
Modified Park teaches the module casing is formed of plates having thermal conductivity and while the material is not limited, examples include aluminum or any material as long as it has thermal conductivity (P15). 
Modified Park is silent in teaching an iron plate forms the module housing; however, Takano, in a similar field of endeavor related to batter modules, teaches forming a power module housing using a metallic material such as aluminum or iron because of its enhanced thermal conductivity, or heat radiating abilities (P39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an iron plate as the module housing of modified Park, as taught by Takano because it also allows for thermal conductivity. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Therefore, when the silicone elastic material is inserted between the iron plate and  laminate film of modified Park in view of Takano the gap-filling material has a tensile strength of 0.38 MPa or more, or 1 MPa or more (P46). The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) MPEP § 2112
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Subramanian and Yamaguchi as applied to at least claim 1 above, and further in view of Yamazaki et al. (JP 2000108687A). 
Regarding claim 7, modified Park teaches the silicone elastic material is cured after it is injected into the module (P138) and the resin may be many different types of curable resins (P84-85). 
Modified Park is silent in teaching the silicone elastic material is formed of addition-reaction curable type silicone; however, Yamazaki, in a similar field of endeavor related to a battery module with a gap-filling material (P13), teaches using an addition-reaction curable type silicone as the silicone elastic material (P16). 
Yamazaki teaches using an addition-reaction curable type silicone as the silicone elastic material eases the filling process and assists in fixing the battery cells in place (P47-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the silicone elastic material of modified Park be an addition-reaction curable type silicone, as taught by Yamazaki, in order to ease the filling process. 
Regarding claim 8, modified Park teaches when the viscosity is too high the filler can sink in the resin layer (P53). 
Modified Park fails to teach the silicone elastic material is a liquid silicone composition having viscosity of 10 to 500 Pa·s at 25°C before being cured; however, Yamazaki, in a similar field of endeavor related to a battery module with a gap-filling material (P13), teaches when viscosity is too high handling will be inconvenient (P24. 65). 
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the viscosity of the liquid silicone composition at 25oC before being cured that is workable and doesn’t allow filler to sink, as taught by modified Park and Yamazaki, and arrive at a viscosity between 10 to 500 Pa·s. 
Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Subramanian and Yamaguchi as applied to at least claim 1 above, and further in view of Shimamura et al. (US 2014/0113178). 
Regarding claim 10, modified Park teaches the battery cell is formed of a pouch that seals the internal battery components (P21-22; Fig. 5). 
Modified Park is silent in teaching the battery cell is formed of a laminate film; however, Shimamura, in a similar field of endeavor related to battery modules with battery cells, teaches forming the surface of battery cells with a laminate film to improve sealing and keep a module compact and lightweight (P30-32. 90-92; Fig. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the surface of the battery cells of modified Park with a laminate film, as taught by Shimamura, to have a lightweight and well-sealed battery module.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Subramanian and Yamaguchi as applied to at least claim 18 above, and further in view of Kim (US 2011/0135985).
Regarding claim 18, modified Park in view of Subramanian teaches the partition plates have a thick engagement portion formed at both ends, or flange 174. 
Modified Park in view of Subramanian is silent in teaching each of the partition plates has thick engagement portions formed at both ends, each of which projects on one side and is recessed on the other side, and a thin retaining portion in a central region, wherein a clearance is provided between the thick engagement portion and the edge portion of the battery cell; however, Kim, in a similar field of endeavor related to battery modules, teaches that cells swell or expand in volume with charging and discharging (P95.113) and to also avoid damage caused by the expansion of the unit cell the module by providing space for the swelling of the cells, using a partition plate or separator plate (P94-95118; Fig. 5). 
Kim teaches each of the partition plates, or spacers 520 has thick engagement portions, or wing 122 formed at both ends, each of which projects on one side 122a and is recessed on the other side 122b, and a thin retaining portion in a central region 521a/b, wherein a clearance is provided between the thick engagement portion and the edge portion of the battery cell to create a stable coupling of the battery spacers and the cells improving cooling and lifetime (P59-63.79. 99.101.116; Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the partition plate of modified Park in view of Subramanian with the partition plate of Kim to further improve the coupling of the battery cells with a spacer.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C)
Response to Arguments 
In response to the arguments received 10/20/2022:
Applicant argues modified Park fails to teach the gap-filling material covering 20% to 40% of the height of the plurality of battery cells, where a gap is formed in a central portion of the battery cell, where the cell swells or is thicker than an edge portion 
	Examiner respectfully disagrees and notes the newly added limitation with respect to swelling is addressed in the rejection above. Furthermore, in light of modified Park showing using the gap filling material in differing heights, applicant is reminded that the burden is on applicant to show that difference in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02 (b) Absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Applicant argues the heat transfer plate of Yamaguchi is significantly different than the gap filling material. 
Examiner notes that Yamaguchi is not relied on for teaching the gap filling material, but for teaching a way of putting a battery module inside a pack housing. The heat transfer plate of Yamaguchi is taught to relate to the module housing of Park, which are both thermally conductive metals and thus reasonable expectation for success of the combination exists.
Accordingly, the argument is piecemeal analysis that does not take the combination into account. In response to the applicant’s argument again the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20170062783) known swelling of battery is maximum at the center (Fig. 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729